I agree with the majority's ruling, in connection with appellant's first assignment of error, that the trial court did not abuse its discretion in ordering appellant to pay spousal support in the amount of $375 per month. However, I must respectfully dissent from the majority's ruling, in connection with appellant's second assignment of error, that the trial court erred in ordering the *Page 529 
spousal support award chargeable against appellant's estate should be predecease appellee.
Based upon the facts and circumstances of each case, and the application of the factors in R.C. 3105.18(C)(1), the trial court has broad discretion to determine the proper amount and duration of spousal support. Noll v. Noll (1989), 55 Ohio App.3d 160,161, 563 N.E.2d 44, 46; Hall v. Hall (Mar. 27, 1995), Butler App. No. CA94-05-104, unreported, 1995 WL 128402. Where circumstances warrant, the trial court may order permanent spousal support. Hall, supra. Furthermore, R.C. 3105.18(B), as amended in 1991, provides statutory authority for awarding spousal support as a charge against the estate of the payor spouse, as long as the order containing the award expressly so provides.
In this case, the trial court found that, due to the parties' agreement that appellee would take early retirement after they got married, appellee's pension benefits were permanently reduced by $375 per month. In addition, the trial court noted that appellee's poor health and advanced age made it unlikely that she would ever be able to reestablish employment.
It is clear that appellee's loss of income capacity and economic disadvantage are permanent and will continue to exist beyond appellant's death, in the event he predeceases her. Accordingly, the trial court's award of spousal support in the amount of $375 per month, chargeable to appellant's estate and terminable upon appellee's death or remarriage, appears reasonable and appropriate under the circumstances and within the statutory guidelines. I see no abuse of discretion and would affirm the trial court's spousal support award in all respects.